Thomas L. Davis, a Michigan prisoner proceeding pro se, appeals a district court order dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In his complaint, Davis alleges that defendant Paul Janczewski, a newspaper journalist for The Flint Journal, published an article which contained false statements regarding the convictions pursuant to which Davis is incarcerated. The district court dismissed the complaint for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(l). This timely appeal followed.
We review de novo an order dismissing a suit for failure to state a claim upon which relief may be granted under § 1915A(b). Brown v.. Bargery, 207 F.3d 863, 867 (6th Cir.2000); McGore v. Wrig-glesworth, 114 F.3d 601, 604 (6th Cir.1997). “Dismissal of a complaint for the failure to state a claim on which relief may be granted is appropriate only if it appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that would entitle him to relief.” Brown, 207 F.3d at 867.
A plaintiffs claim brought under 42 U.S.C. § 1983 requires proof of two essential elements: (1) the defendant was a person acting under the color of state law and (2) the defendant deprived the plaintiff of rights, privileges, or immunities secured by the Constitution or laws of the United States of America. See Street v.. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Both elements must be satisfied. See Christy v. Randlett, 932 F.2d 502, 504 (6th Cir.1991).
Upon review, we conclude that the district court properly dismissed Davis’s complaint. Davis failed to state a claim upon which relief may be granted because defendant Janczewski cannot be said to have been acting under color of state law in reporting for a local newspaper. See Street, 102 F.3d at 814; Christy, 932 F.2d at 504.
Accordingly, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.